                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

In re:                                 :        Chapter 7
                                       :
DECADE, S.A.C., LLC, et al.,           :        Case No. 18-11668 (CSS)
                                       :
                           Debtors.    :        (Jointly Administered)
__________________________________ :
                                       :
AARON GOODWIN, REGINA GOODWIN, :
and ERIC GOODWIN,                      :
                                       :
                           Appellants, :
                                       :
      v.                               :        C. A. No. 20-170-MN
                                       :        Adv. No. 19-50095 (CSS)
DAVID W. CARICKHOFF, in his capacity :
as Chapter 7 Trustee for the Estate of :
Decade S.A.C., LLC and Gotham S&E      :
Holding, LLC,                          :
                                       :
                           Appellee.   :


                                 RECOMMENDATION

             At Wilmington this 27th day of February, 2020.

             WHEREAS, pursuant to paragraph 2(a) of the Procedures to Govern

Mediation of Appeals from the United States Bankruptcy Court for this District dated

September 11, 2012, the court conducted an initial review, which included information

from counsel, to determine the appropriateness of mediation in this matter;

             WHEREAS, as a result of the above screening process, the issues

involved in this case are not amenable to mediation and mediation at this stage would

not be a productive exercise, a worthwhile use of judicial resources nor warrant the

expense of the process.
      Appellants appealed from the Order entered by the Honorable Brennan Shannon

on January 29, 2020. Previously, the parties engaged in mediation before the

Honorable Andrew J. Peck (ret.). The parties and counsel attend an in-person

mediation session on September 27, 2019 which did not resolve their dispute. Since

the appeal raises issues of law which are unlikely to be resolved through mediation in

this Court, the parties request that this matter be removed from mandatory mediation.

      The parties also propose the following briefing schedule on this appeal:

      Appellants’ Opening Brief                        30 days after entry of an order
                                                       withdrawing this matter from
                                                       mediation

      Appellee’s Answering Brief                       30 days after the filing of
                                                       Appellants’ Opening Brief

      Appellants’ Reply Brief                          14 days after the filing of
                                                       Appellee’s Answering Brief.

             THEREFORE, IT IS RECOMMENDED that, pursuant to paragraph 2(a) of

the Procedures to Govern Mediation of Appeals from the United States Bankruptcy

Court for this District and 28 U.S.C. § 636(b), this matter be withdrawn from the

mandatory referral for mediation and proceed through the appellate process of this

Court. Since this Recommendation is consistent with the parties’ request, no objections

to this Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), F ED. R. CIV. P. 72(a) and

D. DEL. LR 72.1 are anticipated.

      Local counsel are obligated to inform out-of-state counsel of this Order.


                                         /s/ Mary Pat Thynge
                                         Chief U.S. Magistrate Judge



                                            2
